The opinion of the court was delivered by
Parker, J.
This writ of error brings up a judgment of the Morris County Common Pleas, rendered on appeal from the judgment of a small cause court.
In Trimmer v. Bonnell, 36 Vroom 66, this court held that while judgments of the Common Pleas in suits originally instituted in that court are reviewable by writ of error, judgments on appeal from a small cause court may be reviewed only by writ of certiorari. The statutes cited in the opinion by Justice Yan Syckel are still in force. Section 66 of the ' Justice’s Court act of 1846 became section 95 of the revised act of 1874 (Rev., p. 556; Gen. Stat., p. 1882), and is now section 91 of the revised act of 1903 (Pamph. L., p. 278), while section 4 of the Circuit Court act now appears as section 92 of the revised Small Cause Court act.
Eor the reasons given in Trimmer v. Bonnell, the writ of error will be dismissed, with costs.